Citation Nr: 0008221	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-28 910	)	DATE
	)
	)                 

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for skin symptoms of 
the feet as a chronic disability resulting from an 
undiagnosed illness.

2.  Entitlement to service connection for skin symptoms of 
the face and neck as a chronic disability resulting from an 
undiagnosed illness.

3.  Entitlement to a rating in excess of 10 percent for lumps 
of the lower extremities, for the period prior to July 25, 
1995.

4.  Entitlement to a compensable rating for lumps of the 
lower extremities, for the period from July 25, 1995.

WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1974 
to December 1978 and from December 1990 to April 1991.  The 
veteran served in the Southwest Asia Theater of operations.

The issues on appeal arises from a May 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania, by which the RO granted 
service connection for lumps of the lower extremities and 
assigned a 10 percent rating for this disability effective 
from January 25, 1995, and a noncompensable evaluation 
effective from July 25, 1995.  By the same rating decision, 
the RO denied service connection for skin rash as a chronic 
disability resulting from an undiagnosed illness.  The 
veteran perfected her appeal and testified before a local 
hearing officer in August 1997.  

On her August 1997 Form 9, the veteran indicated that she 
wanted to testify at the RO before a member of the Board of 
Veterans' Appeals (Board).  However, in a letter dated in 
April 1999, the veteran indicated that she would not be able 
to attend a Travel Board hearing scheduled to take place in 
May 1999.

Based on the evidence as summarized below, the Board has 
determined that the veteran's service connection claims 
should be redesignated as follows: service connection for 
skin symptoms of the face and neck as a chronic disability 
resulting from an undiagnosed illness, and service connection 
for skin symptoms of the feet as a chronic disability 
resulting from an undiagnosed illness.  These claims are 
discussed in the Decision section.  The following claims are 
discussed in the Remand section: service connection for skin 
symptoms of the face and neck as a chronic disability 
resulting from an undiagnosed illness, entitlement to a 
rating in excess of 10 percent for lumps of the lower 
extremities, for the period prior to July 25, 1995, and 
entitlement to a compensable rating for lumps of the lower 
extremities, for the period from July 25, 1995.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia Theater 
of operations during the Gulf War; she has submitted some 
evidence that she currently has skin symptoms of the feet as 
a chronic disability which is related to an undiagnosed 
illness; the claim is plausible.

2.  It is not at least as likely as not that the veteran has 
skin symptoms of the feet resulting from an undiagnosed 
illness. 

3.  The veteran has submitted some evidence that she 
currently has skin symptoms of the face and neck as a chronic 
disability which is related to an undiagnosed illness; the 
claim is plausible.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for skin symptoms of the 
feet, as a chronic disability resulting from an undiagnosed 
illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 1999); 
38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 1999).  

2.   Service connection for skin symptoms of the feet, as a 
chronic disability resulting from an undiagnosed illness, is 
not warranted.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).  

3.  The veteran has submitted evidence of a well-grounded 
claim concerning service connection for skin symptoms of the 
face and neck, as a chronic disability resulting from an 
undiagnosed illness.  38 U.S.C.A. § 1117 (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999); VAOPGCPREC 4-99 (May 3, 
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect, in pertinent part, that 
prior to her July 1978 enlistment examination, the veteran 
reported a history of skin rash, possibly secondary to 
nerves, and noted that she was taking Benadryl for this 
condition.  Upon examination, the veteran's skin was found to 
be normal, although the veteran's reported history of skin 
rash was again noted.  Prior to examinations in September 
1983 and August 1987, the veteran denied any history of skin 
diseases.  Upon both examinations, the veteran's skin was 
found to be essentially normal, although scars were noted on 
the veteran's nose and right knee during the August 1987 
examination.  The veteran again denied any history of skin 
diseases on a December 1990 "Report of Medical History." 

In January 1991, the veteran sought outpatient treatment for, 
in part, a rash on her right thigh with pruritus over her 
entire body.  The veteran reported a one day history of this 
rash, with no prior history.  Examination revealed a papular 
rash of the lateral thigh.  The veteran was assessed as 
having contact dermatitis. 

Prior to an outprocessing examination in March 1991 and an 
"over 40 screening" in August 1991, the veteran denied any 
history of skin diseases.  Both examinations of the skin were 
normal.

In May 1994, the veteran sought treatment for "some kind of 
bug bite" on the upper thigh area of her left leg.  A 2 x 2 
cm. erythematous area was noted on the veteran's left inner 
thigh, and antibiotic ointment was applied on the area.  The 
veteran was told to follow-up within 24 hours to recheck the 
area and she was returned to full duties.  In October 1994, a 
physician noted that the veteran was unable to complete the 
physical demands of service secondary to her left leg 
symptoms.

In January 1995, the veteran filed a claim concerning, in 
part, service connection for lumps on both legs, for rashes 
all over her body, and for "Persian Gulf Syndrome."  She 
indicated that these symptoms began in 1991.  

In March 1995, medical records from the VA Outpatient 
Facility in Camp Hill, Pennsylvania, were associated with the 
claims file.  These records reflect, in pertinent part, that 
in January 1995, the veteran sought outpatient treatment for 
lumps on her left leg which were constantly burning and had 
been ongoing since her service in Saudi Arabia.  Her right 
elbow also had a lump.  The veteran had apparently undergone 
a study of her left lower extremity, but this failed to 
uncover a definite etiology of her symptoms.  Upon 
examination, there were two palpable, soft, dangly lumps on 
the lower third of the veteran's left leg, which felt like 
lipomata.  They were tender to the touch, but there was no 
erythema.  Pedal pulses were palpable.  The veteran also 
reported a history of "something" biting her on the left 
hallux.  Since that time, crops of blisters would recurrently 
pop up and spread.  The diagnostic impressions included 
possible panniculitis.    

Subsequently in March 1995, the veteran submitted private 
medical records.  These records reflect, in pertinent part, 
that in November 1991, the veteran sought removal of three 
moles which were on her back, under her left arm, and on her 
left lower chest.  The biopsies were benign. 

In April 1995, additional VA medical records were associated 
with the claims file.  These records are, in pertinent part, 
duplicative of those previously received by the RO.

In May 1995, VA medical records relating to the veteran's 
participation in the Gulf War Registry were associated with 
the claims file.  These records reflect that on a January 
1995 "Persian Gulf Medical Profile Questionnaire," the 
veteran indicated that she had been bitten by insects on her 
foot, wrists, and neck, and that she had been at a close 
distance to SCUD or Patriot missile explosions on multiple 
occasions.  In terms of skin symptoms, the veteran reported 
having bumps on her left foot.  During a April 1995 Registry 
examination, the veteran did not make any complaints 
specifically related to her skin.  Upon examination, it 
seemed that the veteran had lipomata on the left knee and 
left ankle.  Otherwise, examination of the skin was normal.  
The impression was lipomata of the left knee and ankles, 
otherwise no gross abnormalities on physical examination.  

In July 1995, additional VA medical records were associated 
with the claims file.  These records are, in pertinent part, 
duplicative of those summarized above.  

Service medical records also reflect that prior to a July 
1995 "Quad +40" examination, the veteran reported a history 
of several soft tissue masses on her left leg, which were 
intermittently swollen and painful.  The veteran was noted to 
be in the process of a work-up.  Upon examination, a proximal 
anterior soft tissue mass, 3 x 4 cm., was noted on the 
veteran's left calf.  Otherwise, examination of the skin was 
essentially normal.  In October 1995, the veteran was given a 
temporary physical profile due, in part, to her left leg soft 
tissue masses.

Additionally in July 1995, the veteran underwent a skin 
examination for VA purposes.  It was noted that in all her 
previous years, she had not experienced any unusual medical 
problems.  While in Saudi Arabia, she experienced an 
immediate, exquisite burning pain following two intramuscular 
anthrax vaccine injections.  Upon her return to the United 
States, the veteran began to experience, in pertinent part, 
recurrent outbreaks of itchy, tiny blisters of the left big 
toe and the plantar inner lateral surface of her left foot.  
While it had previously been noted that the veteran had had 
"rashes all over the body," she stated that this was not 
so.  The foot was the only prime target, with very occasional 
minor follicle irritations over the body.

Upon examination, the veteran had a probable, simple, three 
cm. sized lipoma on the left knee, and a questionable, much 
smaller, soft tissue nodule of the right leg.  There were 
several tiny vesicopapules of the left big and second toes, 
said to be less than 24 hours duration.  The veteran reported 
that an antifungal cream relieved her itching and cleared up 
the process more quickly than anything previously used.  The 
examiner concluded that a "definitive dermatologic diagnosis 
at this time cannot be made." 

The veteran underwent a general examination for VA purposes 
in August 1995.  The veteran complained of a rash on the left 
foot which was transient and papular, with white heads from 
the toe to the arch.  Upon examination, the veteran's skin 
was without lesions and was otherwise normal.  The examiner 
did note a well-healed scar on the left knee which the 
veteran reported was from a childhood cut.  There was no 
evidence of burns.  

By a March 1996 rating decision, the RO, in pertinent part, 
denied service connection for rashes and for lumps on the 
legs, both as chronic disabilities resulting from an 
undiagnosed illness.

In August 1996, the RO wrote to the veteran and advised her 
about the types of medical and nonmedical evidence she could 
submit in support of her claims. 

By a May 1997 rating decision, the RO granted service 
connection for lumps on the legs as a chronic disability 
resulting from an undiagnosed illness, and assigned a 10 
percent rating for this disability effective from January 25, 
1995 to July 25, 1995, and a noncompensable evaluation 
effective from July 25, 1995.  By the same rating decision, 
the RO continued to deny service connection for skin rash as 
a chronic disability resulting from an undiagnosed illness.

The veteran filed her notice of disagreement in June 1997.  
She asserted that the lumps on her left ankle and knee were 
still an ongoing problem, as was her skin rash (although she 
would never know when the rash would appear on her left toes 
and foot area). 

The veteran testified before a local hearing officer in 
August 1997.  Regarding the lumps on her lower extremities, 
the veteran stated that they felt like a hard tissue mass.  
One was on the outer left ankle, another was on inside front 
of the left ankle, and the other one was near the inside of 
the left knee.  These lumps were painful to the touch and 
when the veteran wore socks.  This was because the socks had 
a tendency to cut off the circulation.  Prior to the Gulf 
War, the veteran was a walker and she did aerobics 
constantly.  She also had been a bowler for over 20 years.  
She did not do any of that now.  When she had tried to resume 
these activities, she had to stop after a couple of weeks 
because her leg would start to burn.  There was a burning 
sensation in the knee as well as the ankle.  It also caused 
the whole leg to ache.  Because she was unable to do 
aerobics, the veteran had gained weight.  The veteran would 
also get depressed because she would have to stop exercising 
due to her symptoms.  

Although medical records seemed to suggest that the lumps 
would appear and disappear on occasion, the veteran stated 
that they were present all the time; these had never 
disappeared.  Her knee would swell when she walked.  The 
veteran reported that she was beginning to notice a new lump 
on the upper thigh.  She had spoken to her family physician 
about this. 

The veteran also stated that the rash on her feet would come 
and go.  She described the symptoms as starting out like a 
pimple, then progressing to a blister.  The blister would 
occasionally seep out a liquid.  The veteran had shown these 
symptoms to doctors at the Camp Hill VAMC.  The veteran had 
never suffered from athlete's foot.  These symptoms were 
limited to the left foot, on the arch, and on the bottom of 
the foot.  The veteran's symptoms had caused her to use a 
"good bit of sick leave," which she generally used to 
obtain outpatient treatment at VA.  

Later in the hearing, the veteran speculated that she got her 
skin rash in the Gulf War after being bitten by a bat or 
mosquito while serving on guard duty.  The rash was confined 
to the foot area.  The veteran had not worn any special socks 
for these symptoms.  

Following the veteran's testimony, a friend of the veteran, 
[redacted], testified that he had known the veteran since 
July 1988.  At that time, Mr. [redacted] was a supervisor in the 
building within which the veteran worked.  The veteran was 
very athletic, avidly bowling and doing aerobics.  Following 
her return from the Gulf, the veteran did not seem to be as 
outgoing or athletic.  On many occasions, the veteran's leg 
was badly swollen, and the veteran would have to put it up on 
a chair while she worked.  The change in the veteran's 
physical condition had been dramatic, according to Mr. 
[redacted].

At the time of her hearing, the veteran submitted additional 
documents in support of her claims.  One of these documents 
was a lay statement from the veteran's current employer.  
This individual noted that he had known the veteran since 
October 1992.  Since that time, the veteran had complained on 
numerous occasions of having problems with her left knee and 
ankle.  The employer had seen various rashes located on the 
veteran's left foot, to include the bottom of the foot.  
These rashes appeared as blister-like and would seem to 
spread when the blister broke open.  The area would then turn 
red in color.  The employer had most recently noticed this 
approximately two weeks before.  The employer noted that the 
veteran was a hard worker and an honest person.  She had used 
a fair amount of sick leave for her medical problems and 
various other conditions which she believed were related to 
the Gulf War.

Another document was a typed statement from Ernest J. Testo, 
DMD, dated in September 1996.  Dr. Testo noted that during 
active duty in Saudi Arabia from January 1991 to March 1991, 
the veteran was his dental assistant.  A few years before the 
written statement was prepared, Dr. Testo had asked the 
veteran how she was doing.  The veteran mentioned that there 
were several lumps of unknown origin on the outside surface 
of her left ankle and knee area.  They appeared similar to 
small lipomas and were soft and spongy to touch.  The veteran 
had made several appointments to have those lesions 
evaluated.  She even made an appointment with a vascular 
surgeon to find out what was causing the problem.  To this 
day, she still did not know what had caused the lesions to 
appear.  The veteran had hoped that the SCUD missiles did not 
have chemicals on them which might have caused her lumps to 
appear.  Dr. Testo further noted that he had known the 
veteran since 1988 and always found her to be an honest and 
outstanding worker.  She was not a member of the "sick, 
lame, and lazy brigade."  Dr. Testo was convinced that the 
veteran had medical problems that needed to be diagnosed and 
treated.   

The veteran also submitted a medical record from the offices 
of David C. Baker, M.D.  This record documented a July 1997 
outpatient visit for evaluation of the veteran's legs.  The 
veteran reported, in part, masses with two lipomas about the 
ankle and one at the left knee.  Following the examination, 
Dr. Baker's impressions included two left ankle lipomas. 

In September 1997, medical records from the VAMC in Lebanon, 
Pennsylvania were associated with the claims file.  Many of 
these documents are duplicative of those summarized above.  
The remaining records, in pertinent part, reflect that in 
July 1995, the veteran was referred for a consultative 
examination.  The referral noted that while serving in the 
Gulf War, the veteran had lived in the desert, but worked in 
an oral surgery clinic.  Her history of left knee lipoma was 
noted, as was a litany of other musculoskeletal complaints.  
The provisional diagnosis was possible Gulf War Syndrome.  
The veteran underwent the consultative examination in October 
1995.  Tinea pedis was noted on the veteran's left foot, and 
15 to 20 telangiectatic macules were noted on the lower face 
and neck, on the right more than the left.  The examiner's 
impression included the following text: "Mucocut's + 
m'skeletal ? Gulf illness - - mild. (+) nose findings (+) 
skin, still."  

These records also include a December 1995 letter to the 
veteran summarizing the medical findings of her Gulf War 
Registry examination, which included facial acne and neck 
telangiectasis, greater than 15 lesions, and tinea pedis 
(athlete's foot rash) of the left lateral foot.  The VA 
physician who wrote this letter further noted that it was 
unclear whether the veteran's health conditions were related 
to her Gulf War service.  

The veteran underwent a joints examination for VA purposes in 
September 1997.  The veteran complained of, in pertinent 
part, multiple subcutaneous nodules, especially in the left 
lower extremity around the knee and leg.  The veteran had 
lately noticed subcutaneous nodules over her anterior mid 
thigh to the knee on the left side.  For the past few months, 
when she drove her car for a distance, she felt a dull aching 
sensation throughout the lump areas in the lower half of the 
anterior aspect of her right thigh.  

Examination of the left lower extremity revealed multiple, 
subcutaneous, round, slight, lump-like masses palpable with a 
"lump-bumping" shape throughout the lower half of the 
anterior thigh on the left side, with round visible lump-like 
masses palpable over the inferior aspect of the knee cap.  
The same lumps around the lateral aspect of the leg and ankle 
areas were noted to be present and mild.  It was further 
noted that the veteran would undergo a detailed examination 
by a dermatologist later the same day.  The veteran was 
assessed as having, in pertinent part, multiple lipomas 
throughout the left lower extremity from thigh to ankle and 
rule out Gulf War Syndrome.  It was again noted that the 
veteran was to be referred for a dermatology examination. 

The veteran underwent a skin examination for VA purposes 
later that same day.  It was noted that since the Gulf War in 
1991, she had had intermittent sore blisters on her left 
foot.  This was characterized by itching, burning, and 
weeping.  In the past, the veteran had been treated with 
Lamasil cream, but she had ran out and, anyway, she had had 
questionable benefit from this medication.  In addition, she 
had used over-the-counter Hydrocortisone and athlete's foot 
remedies.  A second skin problem was a lump on her left knee, 
which had gradually enlarged since first being noticed after 
Desert Storm in 1991.  The veteran had had no therapy for 
this.

Examination of the skin revealed a one cm. area of macular 
erythema on the plantar surface of the left foot.  The 
veteran had also had slight scaling.  A KOH preparation was 
negative for fungal elements.  A four cm., soft, easily 
movable, nontender, subcutaneous nodule was noted on the left 
knee medially.  The veteran was diagnosed as having eczema of 
the foot and lipoma of the left knee.  

II.  Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C. § 5107(a), VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act, " Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  To 
implement the Persian Gulf War Veterans' Act, VA added the 
following regulation:  (Note:  As originally constituted, the 
regulation established the presumptive period as not later 
than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 2, 1994, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was expanded.)  

The revised regulations are as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).

With respect to the second and fourth elements, evidence that 
the illness is "undiagnosed" may consist of evidence that 
the illness cannot be attributed to any known diagnosis or, 
at minimum, evidence that the illness has not been attributed 
to a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well grounded claim as to each of these elements may depend 
upon the nature and circumstances of the particular claim.  
Medical evidence would ordinarily be required to satisfy the 
fourth element, although lay evidence may be sufficient in 
cases where the nexus between the chronic disability and the 
undiagnosed illness is capable of lay observation.  

For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well grounded 
claim.  With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from independent 
sources.  

As an initial matter, the Board notes that the DD Form 214 
reflects that the veteran served in the Southwest Asia 
theater of operations from January 1991 to March 1991.  Based 
on this evidence and for purposes of analysis under 38 C.F.R. 
§ 3.317 (1999), the Board finds that the veteran had active 
military service in the Southwest Asia theater of operations 
during the Gulf War.

A.  Claim concerning skin symptoms of the feet

The veteran's claim concerning service connection for skin 
symptoms of the feet, as a chronic disability resulting from 
an undiagnosed illness, is well grounded.  

The veteran has repeatedly complained of having skin rashes 
and blisters since her return from active duty in the 
Southwest Asia theater during the Gulf War.  The veteran has 
made these complaints during outpatient visits, VA 
examinations, and during her local hearing.  These complaints 
have been separate from those relating to the lumps on her 
lower extremities, for which she has been granted service 
connection.  Prior to the consultative examination in October 
1995, the veteran underwent a VA skin examination, in July 
1995.  She reported that while she had previously reported 
having "rashes all over the body," the foot was essentially 
the prime target.  The examiner noted vesicopapules of the 
toes, but was unable to make a diagnosis.  

Thus, there is at least some evidence suggesting a nexus 
between an undiagnosed illness and the veteran's skin 
symptoms of the feet.  Therefore, the Board finds that the 
veteran's claim concerning entitlement to service connection 
for skin symptoms of the feet, as a chronic disability 
resulting from an undiagnosed illness, is well grounded.  
VAOPGCPREC 4-99 (May 3, 1999).  Furthermore, the Board finds 
that all evidence necessary for adjudication of this claim 
has been obtained and that the VA has satisfied its duty to 
assist.

When analyzing the veteran's claim on the merits, the Board 
notes that he underwent another skin examination for VA 
purposes, this time in September 1997.  After documenting the 
veteran's symptoms on examination, the VA examiner diagnosed 
the veteran as having, in pertinent part, eczema of the foot, 
a known clinical diagnosis.  In light of this, the Board 
finds that the veteran has not established the evidence 
necessary for service connection for skin symptoms of the 
feet as a chronic disability resulting from an undiagnosed 
illness.  Therefore, service connection is denied.    

B.  Claim concerning skin of the face and neck

The veteran's claim concerning service connection for skin 
symptoms of the face and neck, as a chronic disability 
resulting from an undiagnosed illness, is well grounded.  

Following the October 1995 examination (during which 15 to 20 
telangiectatic macules were noted on the veteran's lower face 
and neck), the impression was "[possible] Gulf illness..."  
Thus, there is at least some evidence suggesting a nexus 
between an undiagnosed illness and the veteran's skin 
symptoms other than lumps of the lower extremities.  
Therefore, subject to the remand directions detailed below, 
the Board finds that the veteran's claim concerning 
entitlement to service connection for skin symptoms of the 
face and neck, as a chronic disability resulting from an 
undiagnosed illness, is well grounded.  VAOPGCPREC 4-99 (May 
3, 1999).  


ORDER

Entitlement to service connection for skin symptoms of the 
feet, as a chronic disability resulting from an undiagnosed 
illness, is denied. 

As the claim concerning service connection for skin symptoms 
of the face and neck, as a chronic disability resulting from 
an undiagnosed illness, is well grounded, the appeal is 
granted to this extent only subject to the following remand 
directions of the Board. 


REMAND

Claim concerning skin symptoms of the face and neck

While the veteran has been diagnosed as having "[possible] 
Gulf illness," a new examination by a dermatologist is 
necessary, as detailed below, to determine if her skin 
symptoms of the face and neck are the result of a known 
clinical diagnosis.

Claims concerning lumps of the lower extremities 

The veteran's claims of entitlement to a rating in excess of 
10 percent for lumps of the lower extremities, for the period 
prior to July 25, 1995, and to a compensable rating for lumps 
of the lower extremities, for the period from July 25, 1995, 
are well grounded.  A claim for a higher evaluation is well 
grounded if the claimant asserts that a condition for which 
service connection has been granted has worsened.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the 
veteran has asserted that the symptoms of her service 
connected lumps of the lower extremities were worse than as 
evaluated prior to July 25, 1995, and are worse than as 
evaluated since that date, and she has thus stated well-
grounded claims for increased ratings.  VA therefore has a 
duty to assist her in developing the facts pertinent to her 
claims.  38 C.F.R. § 3.159 (1999); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

The veteran's lumps of the lower extremities, service 
connected as disabilities resulting from a undiagnosed 
illness, are rated by analogy under 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (1999).  This Diagnostic Code 
states that new, benign skin growths are to be rated under 
the criteria for scars, disfigurement, etc.  

Under Diagnostic Code 7803, a 10 percent disability rating is 
applicable where there is a superficial scar, poorly 
nourished, with repeated ulceration.  Under Diagnostic Code 
7804, a 10 percent disability rating is applicable for a scar 
which is superficial, tender and painful on objective 
demonstration.  Under Diagnostic Code 7805, a scar is to be 
rated on the limitation of function of the part affected.  
Under Diagnostic Code 7806, a noncompensable disability 
rating is applicable where there is a slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A ten percent rating is applicable where 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A thirty percent 
evaluation requires constant exudation or itching, extensive 
lesions, or marked disfigurement.  A fifty percent rating 
requires evidence of ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or an 
exceptionally repugnant condition.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7806 (1999).  

In this case, VA examiners in July 1995 and September 1997 
failed to comment adequately as to whether the lumps on the 
veteran's lower extremities were superficial or poorly 
nourished, or had repeated ulceration, or whether the lumps 
were painful on objective demonstration.  As noted above, the 
veteran's lumps of the lower extremities are service 
connected as disabilities resulting from a undiagnosed 
illness.  However, there is some indication that the 
veteran's lumps have actually been diagnosed as lipoma, a 
known clinical diagnosis.  The Board therefore concludes that 
a new dermatological examination is necessary to accurately 
evaluate the veteran's service-connected lumps of the lower 
extremities.  

Since this veteran's lumps of the lower extremities may 
possibly be rated based on the limitation of function of the 
parts affected (i.e., the veteran's knees and ankles), the 
Board finds that an orthopedic examination to comply with the 
provisions set forth in DeLuca v. Brown, 8 Vet. App. 202 
(1995), is also needed.  Therein, the Court held that in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Moreover, as the RO has made 
a determination that the veteran's noncompensable percent 
rating is effective from July 25, 1995, the Board is in need 
of a medical review of the veteran's medical history and an 
opinion concerning the DeLuca considerations of functional 
ability, repeated use, weakened movement, excess fatigability 
and/or incoordination for the period prior to July 25, 1995.  
A new VA orthopedic examination is also necessary, as 
detailed below.

The most recent treatment records concerning the veteran were 
associated with the claims file in September 1997.  To ensure 
that the veteran's claims will receive a fully informed 
evaluation, clinical data relating to treatment of the 
veteran since September 1997 should also be acquired and 
reviewed.

In view of the foregoing, these claims are REMANDED to the RO 
for the following development:

1.  The RO should specifically request 
the names and addresses of all medical 
care providers, if any, who have treated 
the veteran for skin symptoms relating to 
her face and neck, and to her lumps of 
the lower extremities,  since September 
1997.  After securing the necessary 
releases, the RO should obtain these 
records and permanently associate them 
with the claims file.  

2.  Any pertinent VA medical records 
documenting treatment of the veteran for 
skin symptoms relating to her face and 
neck, and to her lumps of the lower 
extremities, since September 1997, which 
have not already been associated with the 
claims file, should also be obtained and 
made of record.  These should include any 
such records from the Lebanon VAMC. 

3.  The veteran should thereafter be 
afforded VA examinations by a 
dermatologist and an orthopedic examiner. 

a.  General information for the 
examiners:  The claims folder must 
be made available to the examiner 
for review prior to the 
examinations.  A copy of this Remand 
decision must be provided.  Such 
tests as the examiners deem 
necessary should be performed.

b.  Special instructions for the 
dermatologist:  The dermatologist 
should provide the answers/findings 
indicated below to each question or 
instruction posed.  The answers 
should be proceeded with the Roman 
numeral corresponding to the Roman 
numeral of the question or 
instruction.  No 
instruction/question should be left 
unanswered.  If the dermatologist 
finds that it is not feasible to 
answer a particular question or 
follow a particular instruction, he 
or she should so indicate and 
provide an explanation.

I.  The dermatologist should 
note and detail all reported 
skin symptoms of the face and 
neck.  The dermatologist should 
provide details about the 
onset, frequency, duration, and 
severity of all complaints 
relating to these symptoms and 
indicate what precipitates and 
what relieves them.  

II.  The dermatologist should 
determine if there are any 
objective medical indications 
that the veteran is suffering 
from skin symptoms of the face 
and neck. 

III.  The dermatologist should 
specifically determine if the 
veteran's skin symptoms of the 
face and neck are attributable 
to a known diagnostic entity.  
If not, the dermatologist 
should specifically state 
whether he/she is unable to 
ascribe a diagnosis to the 
veteran's skin symptoms of the 
face and neck. 

IV.  The dermatologist 
should specifically 
indicate whether the lumps 
on the veteran's lower 
extremities may be 
attributed to any known 
diagnostic entity.  The 
examiner should note 
whether the veteran's 
lower extremities have 
manifested lumps which are 
superficial, poorly 
nourished, with repeated 
ulceration, and/or with 
tenderness and/or pain on 
objective demonstration, 
or whether the veteran's 
lumps of the lower 
extremities are manifested 
by ulceration, 
exfoliation, crusting, 
systemic or nervous 
manifestations, exudation 
or itching, or extensive 
lesions.  The 
dermatologist should also 
offer an opinion as to 
whether the veteran's 
lumps of the lower 
extremities are markedly 
disfiguring or 
exceptionally repugnant.  
The severity and/or 
frequency of these 
manifestations should be 
noted.  Any time lost from 
work due to this service-
connected disability 
should be noted.  

V.  The dermatologist 
should indicate, to the 
best of his/her ability, 
whether for the period 
prior to July 25, 1995, 
the veteran's lower 
extremities were 
manifested by lumps which 
were superficial, poorly 
nourished, with repeated 
ulceration, and/or with 
tenderness and/or pain on 
objective demonstration, 
or whether the veteran's 
lumps of the lower 
extremities were 
manifested by ulceration, 
exfoliation, crusting, 
systemic or nervous 
manifestations, exudation 
or itching, or extensive 
lesions.  The 
dermatologist should also 
offer an opinion as to 
whether the veteran's 
lumps of the lower 
extremities were markedly 
disfiguring or 
exceptionally repugnant.  
The severity and/or 
frequency of these 
manifestations, during 
this time period, should 
be noted, to the best of 
the dermatologist's 
ability.  Any time lost 
from work due to this 
service-connected 
disability, during this 
time period, should be 
noted.   

VII.  All opinions expressed 
should be supported by 
reference to pertinent 
evidence.

c.  Special instructions for the 
orthopedic examiner:  The examiner 
should provide the answers/findings 
indicated below to each question or 
instruction pose unless indicated 
otherwise.  The answers should be 
proceeded with the Roman numeral 
corresponding to the Roman numeral 
of the question or instruction.  If 
the examiner finds that it is not 
feasible to answer a particular 
question or follow a particular 
instruction, he or she should so 
indicate and provide an explanation.

I.  The examiner should 
note whether any of the 
lumps on the veteran's 
lower extremity affect 
functional use of any 
contiguous joint.  If so, 
the examination must 
include measurements of 
the ranges of motion of 
any such affected joint 
and also specifically 
reference the normal 
ranges of motion for such 
joints. 

II.  The examiner should 
be asked to determine 
whether any joint, 
affected by the disability 
of the lumps of the lower 
extremities exhibits 
weakened movement, excess 
fatigability, or 
incoordination 
attributable to the 
service-connected 
disability; and, if 
feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range 
of motion loss or 
favorable or unfavorable 
ankylosis due to any 
weakened movement, excess 
fatigability, or 
incoordination.  

III.  The examiner should 
also be asked to express 
an opinion on whether pain 
in a joint resulting from 
the service connected 
lumps could significantly 
limit functional ability 
during flare-ups or when 
the joints of the lower 
extremities are used 
repeatedly over time.  
This determination should 
also, if feasible, be 
portrayed in terms of the 
degree of additional range 
of motion loss or 
favorable or unfavorable 
ankylosis due to pain on 
use or during flare-ups.  

IV.  The examiner should 
also review the claims 
file as it relates to the 
veteran's medical history 
prior to July 25, 1995.  
To the extent possible, he 
or she should determine 
whether, for the period 
prior to July 25, 1995, 
the veteran's lower 
extremities exhibited 
weakened movement, excess 
fatigability, or 
incoordination 
attributable to the 
service-connected lumps; 
and, if feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range 
of motion loss or 
ankylosis due to any 
weakened movement, excess 
fatigability, or 
incoordination.  The 
examiner should also be 
asked to express an 
opinion on whether, for 
the period prior to July 
25, 1995, pain in a joint 
attributable to the 
service connected lumps 
could have significantly 
limited functional ability 
during flare-ups or when 
the veteran's lower 
extremities were used 
repeatedly over time.  
This determination should 
also, if feasible, be 
portrayed in terms of the 
degree of additional range 
of motion loss or 
ankylosis due to pain on 
use or during flare-ups 
attributable to the 
service connected lumps..

V.  If the examiner finds 
that it is not feasible to 
answer a particular 
question or follow a 
particular instruction 
that is required, he or 
she should so indicate and 
explain the reason.

4.  Upon receipt, the RO should review 
the examination reports to ensure that 
they are adequate for rating purposes.  
If an examination is inadequate for any 
reason, the RO should return the 
examination report to the examining 
physician and request that all questions 
be answered.

5.  Upon completion of the development 
requested by the Board and any other 
development deemed appropriate by the RO, 
the RO should again consider the 
veteran's claims.  If any action taken 
remains adverse to the veteran, she and 
her representative (if any) should be 
furnished a supplemental statement of the 
case concerning all evidence added to the 
record since the March 1998 supplemental 
statement of the case.  Consideration 
should also be given to the recent case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.  The veteran and any 
representative should be given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  The purpose of this remand is to 
ensure due process and obtain additional medical information.  
No inference should be drawn regarding the final disposition 
of the veteran's claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

gremanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Iris S. Sherman
Member, Board of Veterans' Appeal

 

